UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6682



ARTHUR R. WEIDLICH,

                                           Petitioner - Appellant,

          versus

GEORGE TRENT, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-95-7-2)


Submitted:   November 7, 1996          Decided:     November 19, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Arthur R. Weidlich, Appellant Pro Se. Scott E. Johnson, OFFICE OF
THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C. § 2254 (1994), amended by Anti-
terrorism and Effective Death Penalty Act of 1996, Pub. L. No. 104-

132, 110 Stat. 1214. We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Weidlich v. Trent,

No. CA-95-7-2 (N.D.W. Va. Apr. 17, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2